 Case 1:19-cr-00059-LO Document 118 Filed 02/20/20 Page 1 of 1 PageID# 850



              IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA
                        Alexandria Division

UNITED STATES OF AMERICA,                 )      FILED EX PARTE
                                          )
    v.                                    )      No. 1:19-cr-59
                                          )
DANIEL EVERETTE HALE,                     )      Hon. Liam O’Grady
                                          )
                Defendant.                )      Status: Feb. 28, 2020


           DEFENSE’S EX PARTE OPPOSITION TO
    GOVERNMENT’S CIPA § 4 MOTION FOR PROTECTIVE ORDER




                       [Filed ex parte and under seal.]
